         Case 1:17-cr-10393-MLW Document 48 Filed 01/03/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                            Criminal No. 17-CR-10393
       vs.

JORGE BARROS,

                      Defendant.



                         JOINT MOTION FOR RULE 11 HEARING

       The United States of America, together with Defendant Jorge Barros hereby moves this
Court to schedule a Rule 11 hearing in the above-captioned case. In support of this motion, the
Government states as follows:

   1) The parties wish to inform the Court that a resolution has been reached in the above-
      captioned case.

   2) Accordingly, the parties wish to have a Rule 11 hearing scheduled at the convenience of
      the Court. There is no plea agreement in this case, although, at this time, the parties
      anticipate that Defendant will be safety valve eligible should he fulfill the required
      criteria.


                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    Acting United States Attorney

                                                    By:    /s/ Eric S. Rosen
                                                           ERIC S. ROSEN
                                                           ALATHEA PORTER
                                                           Assistant U.S. Attorneys

Dated: January 3, 2019
         Case 1:17-cr-10393-MLW Document 48 Filed 01/03/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       This is to certify that I have this day served a copy of the foregoing upon counsel of
record by electronic filing notice.

                                                     /s/ Eric S. Rosen
                                                     ERIC S. ROSEN
                                                     Assistant U.S. Attorney

Dated: January 3, 2019




                                                 2
